ORDER
This matter having been duly presented to the Court, it is ORDERED that BEN W. PAYTON of COLONIA, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for two concurrent three-month periods effective July 16, 2001, by Orders of this Court filed June 22, 2001, and April 30, 2002, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall continue to practice under the supervision of a practicing attorney approved by the Office of *67Attorney Ethics for a period of one year and until the further Order of the Court.